                                             Case 5:21-cv-03735-NC Document 23 Filed 08/20/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            CARL THOMPSON,                                   Case No. 21-cv-03735-NC
                                  11
                                                         Plaintiff,                          ORDER TO CONSENT OR
Northern District of California




                                  12                                                         DECLINE MAGISTRATE
 United States District Court




                                                  v.                                         JUDGE JURISDICTION
                                  13
                                            RITE AID CORPORATION, and others,
                                  14
                                                         Defendants.
                                  15
                                  16
                                  17           On May 18, 2021, Plaintiff brought this ADA action against Defendants. ECF 1.
                                  18   Under 28 U.S.C. § 636(c)(1), all parties must consent to the jurisdiction of a magistrate
                                  19   judge in order for the magistrate judge to exercise jurisdiction over a civil action. See also
                                  20   Fed. R. Civ. P. 73. Plaintiff and Defendants Leonard Steven Marinello, Toni Ann
                                  21   Dimiceli, Leo. I. Picollo, and August J. Picollo timely consented to this Court’s
                                  22   jurisdiction. ECF 6; ECF 13. After setting aside the default entered against Defendant
                                  23   Rite Aid Corporation, the Court reminded Rite Aid to consent or decline jurisdiction by
                                  24   August 18, 2021. ECF 17; ECF 18. As of August 19, 2021, Rite Aid has not responded.
                                  25   The Court now ORDERS Rite Aid to consent or decline the jurisdiction of a magistrate
                                  26   judge by August 26, 2021, or the Court will request that this case be reassigned to a
                                  27   District Judge.
                                  28   //
                                          Case 5:21-cv-03735-NC Document 23 Filed 08/20/21 Page 2 of 2




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: August 19, 2021            _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            2
